IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jerry Lawrence McGlone, II,
Plaintiff(s),
Case Number: 1:19cv1067

” Judge Susan J. Dlott

Lisa Noveyes, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge
Karen L. Litkovitz filed on January 27, 2020 (Doc. 4), to whom this case was referred pursuant to 28
U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) expired February 10, 2020, hereby ADOPTS said Report and
Recommendation.

Accordingly, plaintiff's motions to proceed in forma pauperis ( Doc. 1, 3) are DENIED.

Plaintiff is ORDERED to pay the full $400 fee ($350 filing fee plus $50 administrative fee)
required to commence this action within thirty (30) days. Plaintiff is to be notified that his failure to pay
the full $400 filing fee within thirty days will result in the dismissal of this action. See in re Alea, 286
F.3d 378, 382 (6" Cir. 2002),

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order adopting the
Report and Recommendation will not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d
601 (6" Cir. 1997),

IT TIS SO ORDERED,

Atte * i”)
Judge Susan J. Dott
United States DiXtrict Court

 
